 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   MUZAFFAR HUSSAIN,                         Case No. CV 18-06579 JFW (RAO)
12                       Plaintiff,
13            v.                               ORDER ACCEPTING REPORT
                                               AND RECOMMENDATION OF
14   FELICIA PONCE, et al.,                    UNITED STATES MAGISTRATE
                                               JUDGE
15                       Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Third Amended
18   Complaint (Dkt. No. 24), all of the other records and files herein, and the Magistrate
19   Judge’s Report and Recommendation (“Report”). The time for filing objections to
20   the Report has passed and no objections have been received. The Court hereby
21   accepts and adopts the findings, conclusions, and recommendations of the Magistrate
22   Judge.
23         Accordingly, IT IS ORDERED that Plaintiff’s Third Amended Complaint is
24   DISMISSED without prejudice.
25

26   DATED: April 9, 2019                   ___________________________________
                                            JOHN F. WALTER
27                                          UNITED STATES DISTRICT JUDGE
28
